Mr. A. Watson Bell, Chairman White County Board of Election Commissioners County Clerk's Office White County Courthouse Searcy, AR  72143
Dear Mr. Bell:
This is in response to your inquiry whereby you submitted the following:
   A. How close does the name on a write-in ballot have to be to the name utilized by the candidate in filing as a write-in candidate?
   B. How close does the position designation on the ballot have to be to the actual position the candidate is running for, i.e., if the voter votes for a write-in in Ward 3, Position 2, when in fact the candidate is running for Ward 2, Position 2, does the vote count?
In answer to your first question, I am enclosing a copy of the decision of Smith v. Ark. 385 F. Supp. 703 (1974).
In answer to your second question I am enclosing a copy of Ark. Stat. Ann. 3-613 and 3-614.  It, therefore, follows that if the voter votes for a write-in in Ward 3, Position 2 when the candidate is running for Ward 2, Position 2, the vote would not be counted.
It behooves one to think and use care in marking his ballot.
This opinion, which I hereby approve, was prepared by Chief Deputy Attorney General Rodney Parham.